DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

Response to Amendment
The amendment filed on March 11, 2021 in response to the previous Office Action (12/11/2020) is acknowledged and has been entered.
	Claims 1 – 6, 8 – 15 and 17 – 20 are currently pending.
	Claims 7 and 16 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(a) and (b) 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recites the limitation "the dark image" and “the bright image” in lines 5 – 6.  There is insufficient antecedent basis for this limitation in the claim. The claim from which it depends, claims 1 and 11, does fails to provide basis for the claim language. Appropriate correction needed. For purposes of art rejection, broadest reasonable interpretation will be exercised.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 9 – 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuh et al. (US 2008/0094486) in view of Lien et al. (US 2009/0310955).
	Regarding claim 11, Fuh et al. disclose, in at least figures 1 – 2 and 5, an electronic device, comprising: an imaging device (103), configured to collect scene data, the scene data comprising a cached master image (¶34); and an exposure control device (103), comprising a non-transitory computer-readable medium having computer-executable instructions stored thereon (¶34), and an instruction execution system which is configured by the instructions to implement: a processing module, configured to process the scene data to obtain a foreground part of the cached master image (fig. 2, step 302; ¶34: automatic exposure technology first decides a subject in the specific scene); a first determining module, configured to determine a reference exposure based automatic exposure technology first decides a subject in the specific scene and then decides appropriate exposure time according to the subject); a second obtaining module, configured to obtain a region having a brightness value greater than a first brightness threshold in the cached master image as a high-bright region (fig. 2, step 308; ¶35-36, 39: he deciding unit 105 selects at least one block whose average luminance lies in a high luminance range as a bright area of the base image. There is a high, low and median luminance range. Thus, there is inherently at least two thresholds, one for the high luminance and one for the low luminance); a third obtaining module, configured to obtain a region having a brightness value less than a second brightness threshold in the cached master image as a low-bright region, the first brightness threshold being greater than the second brightness threshold (fig. 2, step 308; ¶35-36, 39: the deciding unit 105 selects at least one block whose average luminance lies in a low luminance range as a dark area of the base image. There is a high, low and median luminance range. Thus, there is inherently at least two thresholds, one for the high luminance and one for the low luminance, the first threshold (for high luminance) inherently greater than the second); and a second determining module. Fuh fails to explicitly disclose a second determining module, configured to determine a value of a first exposure for a first image and a value of a second exposure for a second image based on an area ratio of the high-bright region to an area of the cached master image, an area ratio of the low-bright region to the cached master image, and the value of the reference exposure; and a control module, configured to control the imaging device to expose based on the reference exposure, the first exposure and the second exposure.


	Regarding claim 12, Fuh et al. in view of Lien et al. disclose all of the aforementioned limitations of claim 11. Lien also teaches wherein the processing module comprises: a processing unit, configured to process the scene data to obtain depth information of the cached master image; and a first obtaining unit, configured to obtain the foreground part of the cached master image based on the depth information (¶22, 26: Object depth information indicates a distance between the foreground object and the camera).

	Regarding claim 13, Fuh et al. in view of Lien et al. disclose all of the aforementioned limitations of claim 12. Fuh also teaches wherein the processing unit is further configured to: process a depth image corresponding to the cached master image to obtain the depth information of the cached master image, in response to determining an object detection procedure is performed to acquire foreground object(s) and background from the image (step 304); Object depth information indicates a distance between the foreground object and the camera).

	Regarding claim 15, Fuh et al. in view of Lien et al. discloses all the aforementioned limitations of claim 11. Lien also teaches wherein the reference exposure comprises an exposure time and a photo-sensibility of the imaging device (¶8: the exposure settings include exposure time and lens aperture), and the instruction execution system is configured by the instructions to further implement: a third determining module, configured to determine the exposure time based on motion information of the foreground part a third determining module, configured to determine the exposure time based on motion information of the foreground part (¶20: analysis results are outputted and the object information such as object speed, object species and object interaction is thus received. The analysis results are also processed by the object prediction block 408 to get the prediction information for the segmentation of the next image); and a fourth determining module, configured to determine a value of the photo-sensibility based on the value of the reference exposure and the exposure time  (¶8: the exposure settings include exposure time and lens aperture. By decreasing the exposure time and lens aperture, the exposure amount reduces. On the contrary, by increasing the exposure time and lens aperture, the exposure amount raises.).
	
	Regarding claim 18, Fuh et al. in view of Lien et al. disclose all of the aforementioned limitations of claim 11. Lien also teaches wherein the instruction execution system is configured by the instructions to further implement: a fifth determining module, configured to determine a region other than the foreground part in the cached master image as a background part; and an adjusting module, configured to adjust the exposure for the dark image and the exposure for the bright image based on brightness information of the background part (fig. 3; ¶15: object detection procedure is performed to acquire foreground object(s) and background from the image (step 304); adjusts the exposure settings, for example exposure time or lens aperture according to the analysis result, so as to increase or decrease exposure to meet the brightness requirement (step 312)).

Claim 1 – 3, 5 and 9 rejected as applied to claims 11 – 13, 15 and 18 above. The method steps as claimed would have been implied by the apparatus of Fuh et al. in view of Lien et al.
	Claim 10 is rejected for the same reasons as claim 11, supra.

Claim 4 – 5, 14 – 15, 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuh et al. (US 2008/0094486) in view of Lien et al. (US 2009/0310955) in view of Basche et al.
Regarding claim 14, Fuh et al. in view of Lien et al. disclose all of the aforementioned limitations of claim 12. Lien also teaches multiple object depth detection to determine foreground objects. The combination fails to explicitly disclose a fifth processing subunit configured to obtain a foremost point of the cached master image based on the depth information and a finding subunit configured to find a region adjacent to the foremost point and having a continuous change in depth as the foreground part or find a region having a depth difference to the foremost point less than a predetermined threshold as the foreground part.
	In the same field of endeavor, Basche teaches objects 210 through 215 are located at a variety of distances and ranges of depth of distance from a 3D camera, such as camera 156. For example, object 210, which represents a desk, is in a near foreground. Object 211, which represents a tablet, is illustrated as resting on object 211 and is also in the near foreground. Object 212, which represents a person sitting behind the desk, is illustrated in a moderate foreground, in a less extreme foreground position than object 210 (fig. 2; ¶11, 22, 28). In light of the teaching of Basche, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Basche’s configuration in Fuh’s system because an artisan of ordinarily skill would recognize that this would result in a properly determined foreground regions which allows for properly exposed images.

	Regarding claim 19, Fuh et al. in view of Lien et al. disclose all of the aforementioned limitations of claim 11. The combination fails to explicitly disclose wherein the imaging device comprises a master camera and a slave camera. 

 
	Regarding claim 20, Fuh et al. in view of Lien et al. disclose all of the aforementioned limitations of claim 11. The combination fails to explicitly disclose wherein the imaging device comprises a camera and a projector.
	In the same field of endeavor, Basche teaches an electronic information handling system recording a first image of a scene at a first exposure level using a three-dimensional (3D) camera, correlating distances and exposure levels over a plurality of image elements of the first image, selecting an exposure parameter value for at least one of the plurality of image elements and constructing a composite image based on at least a portion of the second image for the at least one of the plurality of image 

	Claim 4 rejected as applied to claims 14 above. The method steps as claimed would have been implied by the apparatus of Fuh et al. in view of Lien et al. in view of Basche et al. 

	Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Fuh et al. (US 2008/0094486) in view of Lien et al. (US 2009/0310955) in view of Examiner’s Official Notice (MPEP § 2144.03).
	Regarding claim 6, Fuh et al. in view of Lien et al. discloses all the aforementioned limitations of claim 5. Lien also teaches exposure control method efficiently reduces the influence of insignificant (moving) objects (¶30). The combination fails to explicitly disclose further comprising: in response to determining that the foreground part is in a moving state, decreasing the exposure time while increasing the value of the photo-sensibility such that the value of the reference exposure is unchanged; and in response to determining that the foreground part is not in a moving state, increasing the exposure time while decreasing the value of the photo-sensibility Official Notice that both the concepts and advantages of adjusting exposure time and sensitivity oppositely to maintain reference exposure based on motion of image are well known and expected in the art. Thus, before the effective filing date of the invention was made, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of adjusting exposure time and sensitivity to maintain reference exposure based on motion of image based on motion into the disclosure of Lien to arrive at Applicant's claimed invention for purposes of reducing the influence of motion objections on proper exposure.

 Allowable Subject Matter
Claims 8 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698